DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-17 and 19, the cancellation of claim 18, and the addition of new claims 20 and 21 filed January 14, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch assembly being mounted to the vehicle frame and the striker being mounted to the vehicle door, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 12, 17, and 20 are objected to because of the following informalities:  
In regards to claim 12, line 3, the phrase “the latched position” should be changed to “the latched state.”
In regards to claim 17, lines 7 and 8, each instance of the phrase “the hardness” should be changed to “the hardness of the bumper” for clarification.
In regards to claim 20, line 2, the phrase “the latched position” should be changed to “the latched state.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, the specification does not provide support for the striker to be mounted to the vehicle door and the latch assembly to be mounted to the vehicle frame, as suggested by the limitations “the latch assembly mounted on one of a vehicle door or a vehicle frame, the striker mounted on the other of the vehicle door or the vehicle frame.”  As discussed in Paragraphs 3 and 39 of the specification, the latch assembly is mounted to the vehicle door so as to cooperate with the striker mounted on the vehicle frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US-5064229) in view of NPL Document “Chapter 18: Rheological Behaviour of Natural Rubber Based Blends” (hereafter referred to as NPL Document).
In regards to claims 1 and 7, Hamada et al. discloses a latching system, comprising: a striker 8; a latch assembly 3, 4, that selectively engages the striker to transition the latch assembly to a latched state (Figure 1), the latch assembly mounted on a vehicle door (Col. 2, lines 6-8), the striker mounted on a vehicle frame (Col. 2, line 4); and a bumper 65, 66, 67, 73 (as a unit) containing a rubber material 73 (Col. 3, lines 6-9), the bumper contacting the striker when the latch assembly is in the latched state (Figures 1, 4, and 8).  Hamada et al. fails to specify that the rubber is a rheological material.  NPL Document teaches that natural rubber based blends have rheological characteristics (see Page 1 of NPL Document).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the rubber material of Hamada et al. is a natural rubber blend having rheological characteristics so as to lower the production cost of the device, enhance the physical properties of the bumper, and enhance the ease of processing of the device, and since it has been held to be within the general skill of a worker in the art to select a known 
In regards to claim 2, Hamada et al. discloses that the bumper comprises a bladder (the term “bladder” is defined by Merriam-Webster’s Dictionary as “something resembling a bladder,” therefore, components 65, 66, and 67 forma bladder shaped structure, Figures 7 and 8) filed with the rubber material.
In regard to claim 3, Hamada et al. discloses that the bladder includes a rubber material (includes the rubber material, Col. 3, lines 6-9).
In regards to claim 8, Hamada et al. discloses that the bumper is mounted on the vehicle door (the bumper is part of the latch assembly, and is therefore, mounted on the vehicle door).
In regards to claim 20, Hamada et al. discloses that the bladder directly contacts the striker when the latch assembly is in the latched state (portion 66 of the bladder directly contacts the striker in Figure 8).
Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampmann et al. (DE 19801752 C1) in view of Howard (US-3338612).
In regards to claim 1, Kampmann et al. discloses a latching system, comprising: a striker 5; a latch assembly 1, 4, that selectively engages the striker to transition the latch assembly to a latched state (state in which component 4 is engaged with striker when the striker is in the position shown with dashed lines in Figure 3), the latch assembly mounted to a frame (frame on which latch assembly portion 1 is mounted, Paragraph 31 of the Computer Generated Translation), the striker mounted to a door 6; and a bumper 3, 26 (as a unit) containing rheological material 27 (Paragraph 33 of the 
In regards to claim 2, Kampmann et al. discloses that the bumper comprises a bladder 26 filled with the rheological material.
In regards to claim 9, Kampmann et al. discloses that the rheological material is an electrorheological fluid (the fluid 27 is an electrorheological fluid because it changes state in response to an electrical affect, Paragraph 33 of the Computer Generated Translation).
Claims 4-6, 10, 11, 13-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampmann et al. (DE 19801752 C1) in view of Howard (US- as applied to claims 1, 2, and 9 above, and further in view of Ellis (US Pub. No. 2008/0086916).
In regards to claims 4-6, Kampmann et al. in view of Howard teaches the latching system as applied to claim 1 above, with the rheological material comprising a carrier fluid (Paragraph 33 of the Computer Generated Translation of Kampmann et al.) which is electrically affected by a selectively activated electrical coil 30 (Kampmann et al.) to increase a durometer of the bumper or a hardness of the bumper to bias a portion of the latch assembly against the striker (biases or urges the striker against component 4 when the bumper hardness is increased such that the striker cannot be removed from between components 3 and 4, Paragraph 33 of the Computer Generated Translation of Kampmann et al.).  Kampmann et al. fails to disclose that the latching system utilizes an electromagnet to align ferrous particles within the carrier fluid so as to increase the durometer or hardness of the bumper.  Ellis teaches that a carrier fluid 508 of a rheological material can include ferrous particles 507 that are aligned by an electromagnet 509 (the circuit creates an electromagnetic field, and is therefore considered as an electromagnet) to increase the hardness of the material (Paragraph 167).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the fluid of Kampmann et al. includes ferrous particles that are aligned by an electromagnet since the use of ferrous particles within the carrier fluid would yield the predictable result of affecting the hardness of the bumper in a similar manner in which the carrier fluid of Kampmann et al. is affected by the electrical coil 30, and since the electrically affected fluid of Kampmann et al. and the electrically affected fluid of Ellis are equivalent for their used in the electrorheological 
In regards to claims 10, 13-15, and 21, Kampmann et al. discloses a latching method, comprising: contacting a striker 5 with a bumper 3, 26 (as a unit) when a latch assembly (assembly including plate 1 and it’s mechanical components, Figure 3) is engaging the striker in a latched state (state in which component 4 is engaged with striker when the striker is in the position shown with dashed lines in Figure 3); and to reduce relative movement of a door 6 relative to a body (frame on which latch assembly 1 is mounted, Paragraph 31 of the Computer Generated Translation), increasing the hardness of the bumper by affecting a rheological material 27 of the bumper (Paragraph 33 of the Computer Generated Translation, with the movement of the door relative to the body being reduced since the striker is held by bumper portion 26 and component 4).  Kampmann et al. further discloses that the rheological material comprising a carrier fluid (Paragraph 33 of the Computer Generated Translation) which is electrically affected by a selectively activated electrical coil 30 to increase a durometer of the bumper or a hardness of the bumper to bias a portion of the latch assembly against the striker (biases or urges the striker against component 4 when the bumper hardness is increased such that the striker cannot be removed from between components 3 and 4, Paragraph 33 of the Computer Generated Translation).  
Kampmann et al. fails to disclose that the latch assembly and striker are utilized with a vehicle door and a vehicle frame.  Howard teaches a latch assembly 12 mounted to a vehicle door D for selectively engaging and holding a striker F mounted to a vehicle frame F.  It would have been obvious to one of ordinary skill in the art before the 
Kampmann et al. fails to disclose that the hardness of the bumper is increased by aligning particles within the rheological material.  Ellis teaches that a carrier fluid 508 of a rheological material can include ferrous particles 507 that are aligned by an electromagnet 509 (the circuit creates an electromagnetic field, and is therefore considered as an electromagnet) to increase the hardness of the material (Paragraph 167).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the fluid of Kampmann et al. includes ferrous particles that are aligned by an electromagnet since the use of ferrous particles within the carrier fluid would yield the predictable result of affecting the hardness of the bumper in a similar manner in which the carrier fluid of Kampmann et al. is affected by the electrical coil 30, and since the electrically affected fluid of Kampmann et al. and the electrically affected fluid of Ellis are equivalent for their used in the electrorheological 
In regards to claim 11, Kampmann et al. discloses that the increasing is after the contacting (the increasing occurs after the striker contacts with portion 3 of the bumper, as shown in Figure 3, so that the striker is then held in engagement with the latch assembly, Paragraph 33 of the Computer Generated Translation).
In regards to claim 16, Kampmann et al. discloses that the method includes decreasing the hardness prior to transitioning the latch assembly to an unlatched state (apparent from Paragraph 33 of the Computer Generated Translation that the hardness would need to be decreased such that portion 3 can move and allow the striker 5 to be released).
In regards to claim 19, Kampmann et al. discloses that the rheological material is an electrorheological fluid (the fluid 27 is an electrorheological fluid because it changes state in response to an electrical affect, Paragraph 33 of the Computer Generated Translation).
Allowable Subject Matter
26.	Claim 17 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
27.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 12.
29.	In regards to claim 12, Kampmann et al. (DE 19801752 C1) fails to disclose that the bladder 26 directly contacts the striker 5 when the latch assembly is in the latched state shown with dashed lines in Figure 3.  Portion 3 of the bumper is in between the bladder 26 and the striker 5, and therefore, portion 3 directly contacts the striker.  The examiner can find no motivation to modify the device of Kampmann et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
30.	In light of applicant’s remarks concerning the rejection of claim 1 under 35 U.S.C. 102(a)(1) with Hamada et al., new rejections of claims 1-3, 7, 8, and 20 under 35 U.S.C. 103 with Hamada et al. (US-5064229) in view of NPL Document “Chapter 18: Rheological Behaviour of Natural Rubber Based Blends” are set forth above.
31.	In regards to applicant’s remarks concerning claim 2 and the Hamada et al. reference, the examiner respectfully disagrees because the definition of the term “bladder” discussed in the rejection of claim 2 above and in the previous Office Action does not exclude the structure formed by portions 65, 66, and 67 of Hamada et al.  Furthermore, the term “filled” is defined by Merriam-Webster’s Dictionary as “to put into as much as can be held or conveniently contained,” and therefore, since as much of the rubber material 73 of Hamada et al. that can be held or conveniently contained in the bladder, the claim limitations are met.
32.	In regards to applicant’s remarks concerning claim 3 and the Hamada et al. reference, the examiner respectfully disagrees because based on the language of claim 3, the claim does not require that the bladder is formed of a rubber material, only that it includes a rubber material.  Therefore, since the bladder contains rubber material 73, then it includes a rubber material.
33.	In regards to applicant’s amendments to claims 1 and 10 and applicant’s remarks concerning the Kampmann et al. reference, applicant is referred to the new rejections of these claims and most of their dependents under 35 U.S.C. 103 with Kampmann et al. (DE 19801752 C1) in view of Howard (US-3338612).

35.	In light of applicant’s further amendments to claim 1 and 12, the addition of new claim 20, and after further review of the claims, new claim objections and a rejection of claim 1 under 35 U.S.C. 112(a) are set forth above.
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 4, 2021